—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from a fact-finding order of the Family Court, Westchester County (Spitz, J.), entered September 27, 1995, which, after a hearing, found that the appellant committed an act which, if committed by an adult, would have constituted the crime of assault in the third degree as defined in Penal Law § 120.00 (1).
Ordered that the appeal is dismissed, without costs or disbursements.
No appeal lies as of right from the nondispositional order before us (see, Family Ct Act § 365.1 [1]; Matter of Lance S., 51 AD2d 1057; see also, Matter of Edwin L., 88 NY2d 593). Miller, J. P., Ritter, Goldstein and Florio, JJ., concur.